Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, and 12-16, drawn to a system for robotically opening rear swing doors of a trailer and retaining the doors opened, classified in B25J11/005.
II. Claims 8-11, and 17-21, drawn to a system for operations of a truck in a yard and reverse operations on a trailer hitched to the truck, classified in at least B62D13/00.
III. Claims 22-27, drawn to a system for automated chocking of a trailer, classified in B60T3/00.

The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are distinct products. The inventions are distinct if it can be shown that: (1) the inventions as claimed are mutually exclusive, (2) the inventions as claimed are not obvious variants, and (3) the inventions as claimed are either not capable of use together or have a materially different design, mode of operation, function, or effect, (see  MPEP § 806.05(j)).  In this case Group I contains an apparatus which is mutually exclusive to the apparatus as recited by Group II. Group II discloses an apparatus mutually exclusive to the apparatus in Group I, such as a dock mounted safety system and multi-color signal lights. Therefore, the apparatuses of Groups I and II are mutually exclusive inventions and therefor distinct products.
Inventions Group II and Group III are distinct products.  The inventions are distinct if it can be shown that: (1) the inventions as claimed are mutually exclusive, (2) the inventions as claimed are not obvious variants, and (3) the inventions as claimed are either not capable of use together or have a materially different design, mode of operation, function, or effect, (see  MPEP § 806.05(j)).  In this case Group III discloses an apparatus mutually exclusive as to the apparatus as recited by Group II. Such as, Group III recites a pair of pads, pair of manifold housings, and side-by-side inflatable tubes which are not the same as the apparatus as recited by Group II. Furthermore, Group II discloses an apparatus mutually exclusive from the apparatus in Group III, such as a dock-mounted safety system and a moving sensor assembly mounted on a linear guideway. Therefore, the apparatuses of Groups II and III are mutually exclusive inventions and therefor distinct products.
Inventions Group III and Group I are distinct products.  The inventions are distinct if it can be shown that: (1) the inventions as claimed are mutually exclusive, (2) the inventions as claimed are not obvious variants, and (3) the inventions as claimed are either not capable of use together or have a materially different design, mode of operation, function, or effect, (see  MPEP § 806.05(j)).   In this case Group III discloses an apparatus mutually exclusive as to the apparatus as recited by Group I. Such as Group III recites a pair of pads, pair of manifold housings, and side-by-side inflatable tubes which are not the same as the apparatus as recited by Group II. Furthermore, Group I discloses an apparatus mutually exclusive from the apparatus in Group I. Such as a dock mounted safety system and multi-color signal lights. Therefore, the apparatuses of Groups I and III are mutually exclusive inventions and therefor distinct products.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC B25J11/005, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC B62D13/00, along with a unique text search. Group III would not be searched as above and would instead require a search in at least CPC B60T3/00, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to William Loginov on April  to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664